       Case 2:19-cv-01207-KG-SMV Document 42 Filed 11/10/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


ISAIAH MALDONADO AND TONYA MALDONADO,
and as Guardians and Next Friend of Jane Doe 1 and Jane Doe 2,
Minor Children,

        Plaintiffs,
                                                                No. 2:19-cv-01207-KG-SMV
v.
FRANK RAMOS ARIAS and SILVER CITY
CONSOLIDATED SCHOOLS,

        Defendants.

                      STIPULATED ORDER OF DISMISSAL WITH PREJUDICE

        THIS MATTER having come before the Court on the Parties’ Joint Motion to Dismiss with

Prejudice (Doc. 41) and the Court, having reviewed the Motion, finds that it is well taken.

        IT IS THEREFORE ORDERED ADJUDGED AND DECREED that all remaining claims in

the current litigation are hereby dismissed with prejudice and the Parties shall each bear their own fees

and costs.


                                                ________________________________________
                                                UNITED STATES DISTRICT JUDGE
       Case 2:19-cv-01207-KG-SMV Document 42 Filed 11/10/20 Page 2 of 2




Approved:

MYNATT MARTÍNEZ SPRINGER P.C.


_________________________
BLAINE T. MYNATT
ALAN J. DAHL
P.O. Box 2699
Las Cruces, NM 88004-2699
(575) 524-8812
Attorneys for Defendant Frank R. Arias


WALZ AND ASSOCIATES, P.C.


/s/Jerry A. Walz (via email 11/9/2020)
JERRY A. WALZ
133 Eubank Blvd NE
Albuquerque, NM 87123
(505) 275-1800
Attorney for Defendants Silver Consolidated Schools




_/s/Samuel I. Kane (via email 11/6/2020)
Samuel I. Kane
1018 E. Amador
Las Cruces, NM 88001
(575) 526-5263
sam_kane@yahoo.com
Attorney for Plaintiffs
